Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 and 23-35 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/22.		
With respect to Group I, applicant argues that the claims do not relate to an internal ribbon on a rear face of the striking face.  Yet he does not state which limitations in the claims preclude such an embodiment.  The claims are broad such that it provides no structure to the internal ribbon and only requires that it be attached to an internal surface of the shell.  Further the claim embodies a design of the internal ribbon support that has some sort of cutouts that is not embodied in the other disclosed species.  Similarly, Group III calls for weight inserts and material combinations with respect to the internal ribbon support member and shell. Each embodiment requires separate structures and combinations.  
Where applicant argues that how the internal support member is attached does not make it a separate invention.  This can be true if such a means of attachment would have been obvious at the time.  However, since there are no limitations in the claims with respect to how the internal ribbon is attached, this argument is not persuasive.  Here each group of claims is directed to separate structural combinations of a golf club and applicant’s remarks are not persuasive at this time due to the broad scope of the claims.  Where the claims may later finds allowable subject matter that is shared in each of the claimed species, rejoined may be requested and reconsidered at the time or rejoined by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 20-22 are not enabled as many variables in club from its material, shape, finish, structures and all combinations thereof will have an effect on the sound produced.  Here one would be expected to experiment will every combination of structures, build then and determine if they produce the a Critical Time Tcritical desired.  Expecting such unlimited experimentation would be unreasonable. In considering all the factors in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the claims are broad in that there is no way to determine what structures should be manipulated in order to produce the desired sound and there is no real way to predict the sound produced without building an testing each and every combination.  Applicant’s specification gives no direction in how on skilled in the art should make the claimed invention in order to produce the claimed levels of sound and he fails to give examples.  As such, one skilled in the art is not enabled to make the claimed invention without unreasonable experimentation.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17 the functional recitation that the light weight crown sub-shell and said lightweight sole sub-shell are formed independently of one another imparts no clear structure in which one can determine the scope of the claim.  Further, such most broadly implies that the claim is being directed to the method of how the club head is being formed mixing both a process and apparatus in the same claim. Where a club may be formed out of a solid piece of material, first machining the crown and then machining the sole can be described as “formed independently”.  The claim should make positive recitations to each being separate elements and how such are combined or attached to the other elements of the club such that the scope of the claim can be clarified. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. 9,427,631 in view of Beach et al. 7,056,228.
As to claims 13-15, Larson shows a golf club head comprising a frontal striking face  portion 26 located at a frontal portion of said golf club head; and an aft body portion comprising 30 attached to the rear of said striking face portion; wherein said aft body portion further comprises a lightweight shell 18, 20 and 30; and an internal ribbon support member40, attaching to an internal surface of said lightweight shell around a skirt of said lightweight shell; wherein said internal ribbon support member further comprises a secondary wall 58, separating an internal overall volume of said golf club head into a frontal volumetric chamber and a rear volumetric chamber.  Larson does not discuss any dimensions of his club in order to determine and volumetric ratios.  
In Beach, it is taught that such internal wall support members such as his 12 can be fitted in order to obtain desired vibration and acoustic properties in a club.  He teaches placing the wall “either heel ward or rearward” (col. 5, ln. 19) to substantially alter the vibration modes as desired.  As such, the position of the wall as reflected as a “volumetric ration” between a front and rear chamber is recognized as a results effective variable in controlling the acoustic properties of Larson.  As such to have positioned the wall of Larson between the front and rear of his club to reflect a volumetric ration between 12.6-19.1 would have been obvious in order to adjust the acoustics of the club as desired.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). 
A titanium striking face as called for by claim 16 is considered shown by Larson at col. 3, ln. 26. 
The polymetric crown of Larson is considered shown to be separately formed from his sole 20 as called for by claim 17. 
As to claim 18, Larson shows the body and ribbon 14 and 40 to be made of fiber reinforced polymer (col. 4, ln. 24).  The crown 40 is considered part of the body and making such of a fiber reinforced polymer is considered fairly suggested as called for in claim 19. 
As to claims 20 and 22, the Critical Time Tritical defines the sound qualities of the club desired.  Such is related to the subjectively pleasing sound the club makes when used.  As taught by Beach, such sound qualities can be adjusted by the structure and placement of the internal wall support. In would have been an obvious matter of design choice to have selected a sound desired and adjusted the position of the wall of Larson until it was determined that such was satisfactory.  Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). However, when the claimed structure performs differently from the prior art a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function). As such to have selected a Critical time of greater than .01 seconds would have been obvious in order to produce an agreeable sound when the club is in use. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711